Per Curiam.

The order of the court gave the defendant until the 6th day of February, 1875, inclusive, to prepare and present his bill of exceptions. It was presented to the judge late in the evening of that day, but not signed.
On the léth day of July following, the judge certifies his refusal to sign with his reasons therefor.
*2On the 22d day of July, the attorneys for the plaintiff file their affidavits under the statutes, that the bill of exceptions is correct and true.
On the neglect or refusal of the judge to allow, sign and seal such bill of exceptions, and it becomes necessary to attest and prove the same by affidavit under the statute, the record should show that the attesting and proof by affidavit was within the time limited by the order of the judge.
The motion to strike out the bill of exceptions is

Allowed.